Exhibit 10.1

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Third
Amendment”) is dated as of December 11, 2006, and is made by and among PENN
VIRGINIA OPERATING CO., LLC, a Delaware limited liability company (the
“Borrower”), the GUARANTORS (as defined below), the LENDERS (as defined below),
and PNC BANK, NATIONAL ASSOCIATION, as agent for the Lenders (the “Agent”).

RECITALS:

WHEREAS, the Borrower, the Guarantors (as defined therein), the Lenders (as
defined therein), and the Agent are parties to that certain Amended and Restated
Credit Agreement, dated as of March 3, 2005, as amended by that certain First
Amendment, Waiver, and Consent to Amended and Restated Credit Agreement, dated
as of July 15, 2005, and that certain Second Amendment to Amended and Restated
Credit Agreement dated as of August 22, 2006 and effective as of August 15, 2006
(as amended, the “Credit Agreement”; unless otherwise defined herein,
capitalized terms used herein shall have the meanings given to them in the
Credit Agreement);

WHEREAS, the parties hereto desire to amend the Credit Agreement as hereinafter
provided.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:

1. Recitals. The foregoing recitals are true and correct and incorporated herein
by reference.

2. Amendments to Credit Agreement.

(a) Expiration Date. The definition of Expiration Date set forth in Section 1.1
[Certain Definitions] of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“ Expiration Date shall mean, with respect to the Revolving Credit Commitments,
December 11, 2011. “

(b) Schedule 1.1(A). Schedule 1.1(A) [Pricing Grid-Variable pricing and Fees
Based on Pricing Grid Leverage Ratio] of the Credit Agreement is hereby amended
and restated in its entirety to read as set forth on the schedule titled
Schedule 1.1(A)—Pricing Grid-Variable pricing and Fees Based on Pricing Grid
Leverage Ratio attached hereto.

3. Conditions to Closing. The foregoing amendments contained in Section 2 of
this Third Amendment shall have an effective date and this Third Amendment shall
be dated the date upon which each of the following conditions has been satisfied
to the satisfaction of the Agent (the “Third Amendment Effective Date”):



--------------------------------------------------------------------------------

(a) Execution and Delivery of Third Amendment. The Borrower, the Guarantors, the
Lenders, and the Agent shall have executed those Loan Documents to which it is a
party, and all other documentation necessary for effectiveness of this Third
Amendment shall have been executed and delivered all to the satisfaction of the
Borrower, the Lenders and the Agent.

(b) Representations and Warranties; No Event of Default. The representations and
warranties set forth in the Credit Agreement and this Third Amendment are true
and correct on and as of the Third Amendment Effective Date with the same effect
as though such representations and warranties had been made on and as of such
date (except representations and warranties which relate solely to an earlier
date or time, which representations and warranties were true and correct on and
as of the specific dates or times referred to therein), and no Potential Default
or Event of Default exists and is continuing under the Credit Agreement or under
any other Material Contract, as of the Third Amendment Effective Date, and by
its execution and delivery hereof to the Agent, each of the Loan Parties
certifies to all of the foregoing.

4. Representations and Warranties. By its execution and delivery of this
Amendment to the Agent, each of the Loan Parties represents and warrants to the
Agent and the Lenders as follows:

(a) Authorization, Etc. Each Loan Party has duly authorized, executed and
delivered this Third Amendment.

(b) Material Adverse Change. After giving effect to this Third Amendment, no
Material Adverse Change shall have occurred with respect to the Borrower or any
of the Loan Parties since the Closing Date of the Credit Agreement.

(c) Litigation. After giving effect to this Third Amendment, there are no
actions, suits, investigations, litigation or governmental proceedings pending
or, to the Loans Parties’ knowledge, threatened against any of the Loan Parties
that could reasonably be expected to result in a Material Adverse Change.

(d) Note Purchase Agreement. No “Default” or “Event of Default” (as such terms
are defined in the Note Purchase Agreement) has occurred and is continuing under
the Note Purchase Agreement after giving effect to the amendments set forth in
the Third Amendment.

5. Miscellaneous.

(a) Full Force and Effect. All provisions of the Credit Agreement remain in full
force and effect on and after the Third Amendment Effective Date and the date
hereof except as expressly amended hereby. The parties do not amend any
provisions of the Credit Agreement except as expressly amended hereby.

 

2



--------------------------------------------------------------------------------

(b) Counterparts. This Third Amendment may be signed in counterparts (by
facsimile transmission or otherwise) but all of which together shall constitute
one and the same instrument.

(c) Incorporation into Credit Agreement. This Third Amendment shall be
incorporated into the Credit Agreement by this reference. All representations,
warranties, Events of Default and covenants set forth herein shall be a part of
the Credit Agreement as if originally contained therein.

(d) Governing Law. This Third Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

(e) Payment of Fees and Expenses. The Borrower unconditionally agrees to pay and
reimburse the Agent and save the Agent harmless against liability for the
payment of all out-of-pocket costs, expenses and disbursements, including
without limitation, to the Agent for itself the reasonable costs and expenses of
the Agent including, without limitation, the reasonable fees and expenses of
counsel incurred by the Agent in connection with the development, preparation,
execution, administration, interpretation or performance of this Third Amendment
and all other documents or instruments to be delivered in connection herewith.

(f) No Novation. Except as amended hereby, all of the terms and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect. Borrower, the Guarantors, each Lender, and the Agent acknowledge and
agree that this Third Amendment is not intended to constitute, nor does it
constitute, a novation, interruption, suspension of continuity, satisfaction,
discharge or termination of the obligations, loans, liabilities, or indebtedness
under the Credit Agreement or the other Loan Documents.

(g) Joinder of Guarantors. Each of the Guarantors hereby joins in this Third
Amendment to evidence its consent hereto, and each Guarantor hereby reaffirms
its obligations set forth in the Credit Agreement as hereby amended, and in each
other Loan Document given by it in connection therewith.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Third Amendment as of the day and year first
above written.

 

BORROWER PENN VIRGINIA OPERATING CO., LLC By:  

/s/ Frank A. Pici

  (SEAL) Name:   Frank A. Pici   Title:   Vice President and Chief Financial
Officer GUARANTORS PENN VIRGINIA RESOURCE PARTNERS, L.P. By:   Penn Virginia
Resource GP, LLC, its sole general partner CONNECT ENERGY SERVICES, LLC

CONNECT GAS PIPELINE LLC

FIELDCREST RESOURCES LLC

K RAIL LLC

LOADOUT LLC

PVR CHEROKEE GAS PROCESSING LLC

PVR GAS PIPELINE, LLC PVR GAS PROCESSING LLC PVR GAS RESOURCES, LLC PVR HAMLIN
I, LLC PVR HAMLIN II, LLC PVR HAMLIN, LP By: PVR Hamlin I, LLC, its sole general
partner PVR HYDROCARBONS LLC PVR LAVERNE GAS PROCESSING LLC PVR MIDSTREAM LLC
PVR NATURAL GAS GATHERING LLC PVR OKLAHOMA NATURAL GAS GATHERING LLC

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

SUNCREST RESOURCES LLC TONEY FORK LLC WISE LLC By:  

/s/ Frank A. Pici

  (SEAL) Name:   Frank A. Pici   Title:   Vice President  



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDERS BNP PARIBAS, individually and as Managing Agent By:  

/s/ Mark A. Cox

Name:   Mark A. Cox Title:   Director By:  

/s/ Russell Otts

Name:   Russell Otts Title:   Vice President BRANCH BANKING & TRUST COMPANY By:
 

/s/ Hugh Ferguson

Name:   Hugh Ferguson Title:   Vice President COMERICA BANK By:  

/s/ Huma Vadgama

Name:   Huma Vadgama Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A. successor by merger to FLEET NATIONAL BANK, individually
and as Documentation Agent By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Vice President FORTIS CAPITAL CORP. By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ Casey Lowary

Name:   Casey Lowary Title:   Senior Vice President JPMORGAN CHASE BANK, N.A.
By:  

/s/ Tara Narasiman

Name:   Tara Narasiman Title:   Associate PNC BANK, NATIONAL ASSOCIATION,
individually and as Agent By:  

/s/ Holly L. Kay

Name:   Holly L. Kay Title:   Corporate Banking Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

ROYAL BANK OF CANADA By:  

/s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory SOCIÉTÉ GÉNÉRALE,
individually and as Managing Agent By:  

/s/ Elena Robciuc

Name:   Elena Robciuc Title:   Vice President AMEGY BANK NATIONAL ASSOCIATION
(formerly Southwest Bank of Texas, N.A.) By:  

/s/ W. Bryan Chapman

Name:   W. Bryan Chapman Title:   Senior Vice President SUNTRUST BANK,
individually and as Documentation Agent By:  

/s/ Yann Pirio

Name:   Yann Pirio Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Documentation Agent By:
 

/s/ Jonathan R. Richardson

Name:   Jonathan R. Richardson Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

Pricing Grid-Variable pricing and Fees Based on Pricing Grid Leverage Ratio

 

Level

  

Pricing Grid Leverage Ratio

  

Euro-Rate

Margin

(Revolving

Credit Loan)

   

Base Rate

Margin

(Revolving

Credit Loan)

   

Commitment

Fee

   

Applicable

Letter of

Credit Fee

 

I

   Less than or equal to 2.00 to 1.00    .75 %   .00 %   .15 %   .75 %

II

   Greater than 2.00 to 1.00 but less than or equal to 2.50 to 1.00    1.00 %  
.00 %   .175 %   1.00 %

III

   Greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00    1.25 %  
.25 %   .20 %   1.25 %

IV

   Greater than 3.00 to 1.00 but less than or equal to 3.50 to 1.00    1.50 %  
.50 %   .225 %   1.50 %

V

   Greater than 3.50 to 1.00    1.75 %   .75 %   .25 %   1.75 %